JUSTICE WALLACE,
dissenting.
I respectfully dissent. I would affirm the decision of the trial court as affirmed by the Appellate Division, but for different reasons.
This case requires the Court to apply and expand upon the principles espoused in State v. Presha, 163 N.J. 304, 748 A.2d 1108 (2000). In Presha, the parent was present in the interrogation room during the reading and waiver of the sixteen-year-old juvenile’s Miranda rights. Id. at 309, 748 A.2d 1108. After that process was complete, the juvenile’s mother voluntarily left the interrogation room and allowed her son to be interrogated without parental supervision. Ibid. Applying a heightened totality of the circumstances test, we found it highly significant that the juvenile’s mother was absent from the interrogation area at the time of his statement. Id. at 317, 748 A.2d 1108. Nevertheless, we were satisfied that the juvenile’s will was not overborne because the juvenile was almost seventeen, had familiarity with the criminal process, had a parent present at the outset of the questioning, wanted to be interviewed without a parent present, and was treated fairly by the police. Id. at 317-18, 748 A.2d 1108.
While not necessary to our holding, we articulated a bright-line rule for younger juveniles. We declared that when the juvenile is under the age of fourteen, the parent or guardian’s absence will render the young offender’s statement inadmissible as a matter of law “unless the adult was unwilling to be present or truly unavailable.” Id. at 315, 748 A.2d 1108. In support of this standard for juveniles under the age of fourteen, we referred to In re B.M.B., 264 Kan. 417, 955 P.2d 1302, 1312 (1998), in which the Kansas Supreme Court stated:
We cannot ignore the immaturity and inexperience of a child under 14 years of age and the obvious disadvantage such a child has in confronting a custodial police *181interrogation. In such a case, we conclude that the totality of the circumstances is not sufficient to ensure that the child makes an intelligent and knowing waiver of his rights.
Further, we emphasized that “when an adult is unavailable or declines to accompany the juvenile, the police must conduct the interrogation with ‘the utmost fairness and in accordance with the highest standards of due process and fundamental fairness.’” Presha, supra, 163 N.J. at 317, 748 A.2d 1108 (quoting In re S.H., 61 N.J. 108, 115, 293 A.2d 181 (1972)). In In re S.H., we stated that “whenever possible and especially in the ease of young children no child should be interviewed except in the presence of his parents or guardian.” 61 N.J. 108, 114-15, 293 A.2d 181.
In discussing the role of a parent in assisting a juvenile in the unfamiliar setting of the police station, we also cited Gallegos v. Colorado, 370 U.S. 49, 82 S.Ct. 1209, 8 L.Ed.2d 325 (1962). Presha, supra, 163 N.J. at 314, 748 A.2d 1108. In Gallegos the United States Supreme Court noted that in juvenile matters courts deal with “a person who is not equal to the police in knowledge and understanding of the consequences of the questions and answers being recorded and who is unable to know how to protect his own interests or how to get the benefits of his constitutional rights.” Gallegos, supra, 370 U.S. at 54, 82 S.Ct. at 1212, 8 L.Ed.2d at 328. That Court explained that young children would have no way of knowing the consequences of their admissions without advice as to their rights — from someone concerned with securing those rights — and without the aid of more mature judgment as to the steps they should take in the predicament in which they found themselves. Id. at 54, 82 S.Ct. at 1213, 8 L.Ed.2d at 328.
With that backdrop, I cannot conclude that the interrogation of the juvenile was conducted with the utmost fairness and the highest standards of due process and fundamental fairness. First, the fundamental fact that would justify an exception to the bright-line rule is absent here. Q.N.’s mother was neither unavailable nor unwilling to be present. In fact, she was present and only absented herself at the request of the detective. But even if that hurdle were overcome, the heightened totality of the eircum*182stances test was not satisfied. I find it highly significant that the police officer initiated the request to speak to the juvenile without the presence of his mother. That procedure was contrary to our jurisprudence mandating that “whenever possible” a young child should be interviewed in the presence of his parent or guardian. Moreover, the presence of the parent in an adjacent room where she could watch the interview did not satisfy the “presence” requirement because the juvenile was unaware of his mother’s location.
In any event, at a minimum, when a parent is present the juvenile must be given an opportunity to consult in private with the parent concerning the appropriateness of any waiver. Additionally, there should be a clear explanation, preferably in writing, to the juvenile and the parent that either one can revoke the waiver at any time. See, e.g., N.J.S.A. 2A:4A-39b(1) (providing that in juvenile delinquency proceedings competent juvenile “may not waive any rights except in the presence of and after consultation with counsel, and unless a parent has first been afforded a reasonable opportunity to consult with the juvenile and the juvenile’s counsel regarding this decision”). That approach is consistent with other states that have adopted bright-line requirements. See, e.g., Colo.Rev.Stat. Ann. § 19-2-511(1) (West Supp.2003) (granting statutory exclusion for juvenile statements or confessions resulting from custodial interrogation unless parent, guardian or counsel present, and juvenile and parent advised of juvenile’s constitutional rights); Conn. Gen.Stat. Ann. § 46b-137(a) (West 2004) (precluding admission of juvenile’s confession or admission unless (1) parent present during interview, and (2) juvenile and parent advised of juvenile’s right to counsel, right to remain silent, and that statements may be used against juvenile); Ind.Gode § 31-32-5-1 (2)(C) (West Supp.2003) (requiring juvenile be afforded opportunity for “meaningful consultation” with parent, guardian, or custodian as prerequisite for effective waiver of any constitutional rights); N.C. Gen.Stat. § 7B-2101(b) (West 2003) (prohibiting admission of custodial statement made by juvenile *183under age of fourteen in absence of parent, guardian or attorney during interrogation).
Assuming arguendo, that this Court would permit a waiver of the parental presence requirement in accordance with the guidelines suggested above, I conclude that such a waiver did not occur on the facts presented. As noted, the detective initiated the waiver when he asked Q.N. if he would be willing to speak to him without the presence of his mother. When Q.N. responded “yes,” Detective Williams turned to the mother and asked her if she would allow him to speak in private with her son. R.N. agreed and left immediately thereafter. Thus, the police officer neither gave the juvenile and his mother an opportunity to consult in private on the request, nor did the officer inform the juvenile and his parent that either could revoke the waiver at any time, in which event further questioning would cease until the parent or guardian was present.
The majority encourages the police in future proceedings not to suggest that the parent or legal guardian depart the interrogation area. I concur in that view and would apply it here. The Court has declared consistently that every effort should be made to have the parent present during the interrogation of the juvenile, therefore, permitting the police to initiate the waiver inquiry undermines that principle. See In re O.F., 327 N.J.Super. 102, 117, 742 A.2d 971 (App.Div.1999) (noting officer should not have requested to interview twelve-year-old juvenile outside mother’s presence because officer’s duty is to persuade parent or guardian to attend interview). In short, applying the totality of the circumstances test, wherein the juvenile was under fourteen, the initiation of the waiver request was by the police, the lack of an opportunity for the juvenile to consult with his mother before agreeing to be interviewed outside her presence, and the fact that the juvenile and the parent were not informed that each could separately revoke the waiver at any time, I conclude the State has not met its burden of proving the statements were obtained with “ ‘the utmost fairness and in accordance with the highest standards of due *184process and fundamental fairness.’ ” Presha, supra, 163 N.J. at 317, 748 A.2d 1108 (quoting In re S.H., supra, 61 N.J. at 115, 293 A.2d 181).
I concur with the majority that if the detective had obtained Q.N.’s unrecorded statement improperly in the first instance then the taped statement would be suppressed as fruit of the poisonous tree. Because I conclude the unrecorded statement was improperly obtained, I would suppress the recorded statement.
I would affirm the judgments of the Appellate Division and the trial court.
Justice LONG joins in this opinion.